TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00648-CR




                                Edward Nathaniel Miller, Appellant


                                                   v.


                                    The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
            NO. 3013028, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




                Edward Nathaniel Miller seeks to appeal a judgment of conviction for aggravated robbery.

Sentence was imposed on August 21, 2002. The deadline for filing a motion for new trial was therefore

September 20, 2002. Tex. R. App. P. 21.4(a). The motion for new trial was filed October 3, 2002.

Because the motion for new trial was not timely, the notice of appeal filed October 3 was not timely. Tex.

R. App. P. 26.2(a). Under the circumstances, we lack jurisdiction to dispose of the purported appeal in

any manner other than by dismissing it for want of jurisdiction. Slaton v. State, 981 S.W.2d 208 (Tex.

Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                               Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: November 7, 2002

Do Not Publish




                                                  2